DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8, 10-13, and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 12, of a user interface panel comprising “a touch-sensitive display assembly (70) comprising a cover glass layer (72) configured to cover an entire front-facing area of the interface panel (50) and the housing structure (60), said entire front-facing area including the peripheral flange portion (60A) such that the cover glass laver covers the peripheral flange portion, wherein the interface panel has an outer perimeter defined by the cover glass layer, and a touch-sensitive display system having a display surface attached to a lower surface of the cover glass layer, the display system sized to fit into the recess (64) and having an active display area (Fig. 4)” is not found in the prior art along with the rest of the limitations of claims 1 and 12.
The closest in the art are Laflamme (US 20170017315 A1) and Amici (US 20200078263 A1).
Laflamme teaches a waterproof user interface panel with a touch screen assembly 20 having a cover glass 120, gaskets 30 and 70, and flange 9 (Figs. 4-19, [0073]-[0094]), but does not teach an interface wherein the cover glass covers the entire front-facing area.
Amici teaches a control panel 300 mounted on a bathtub having touchscreen control 302 (Figs. 25-29, [0093]), but does teach the required arrangement of layers to have a front-facing glass panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692